Citation Nr: 1706831	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  05-31 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for gout.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1988 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The case was subsequently transferred to the RO in Fargo, North Dakota.

This case was previously before the Board in April 2008.  This case was last before the Board in November 2013, when the issue of an increased evaluation for the Veteran's gout was remanded for additional development and clarification. This case has been returned to the Board for further appellate review at this time.

The Board has taken jurisdiction over a claim for TDIU at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App 447 (2009).

As a final initial matter, the Board acknowledges that the issue of entitlement to service connection for osteoarthritis of the right knee has been certified to the Board.  However, the Board's review of the claims file reveals that the AOJ is still taking action on this issue; the Veteran requested a Board hearing via videoconference on this issue that has not yet been scheduled.  As such, this issue will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a recent holding, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App 158 (2016).  

The Veteran underwent VA examinations for his gout and ankles in October 2014.  The VA examiners noted the Veteran had pain in his hands, fingers, knees, ankles, feet and toes.  However, a review of the examination reports reveal that while active range of motion of his joints were obtained, passive range of motion and range of motion during weightbearing and non-weightbearing were not obtained.  Consequently, the Board finds these examinations to be inadequate for rating purposes and a remand is necessary in order for another VA examination that comports with the above noted requirements to be obtained.  See 38 C.F.R. 
§ 4.59, Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Respecting the Veteran's TDIU claim, the TDIU claim is intertwined with the above remanded claim for an increased evaluation for gout, as the Veteran attributed his inability to work in part due to his gout.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Nevertheless, on remand, the AOJ should fully develop the TDIU claim, to include providing the Veteran with the appropriate notice and obtaining the appropriate documentation, to include a VA Form 21-8940, from the Veteran, respecting that claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Fargo VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his gout.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner must explicitly identify any joints in addition to the Veteran's bilateral ankles, that are affected by gout.  For each joint affected by gout, the examiner must state whether the Veteran experiences gout as an active process in that joint.  If so, the examiner must describe the severity of the gout in accordance with the applicable rating criteria.

For each joint affected by gout that is not currently an active process, the examiner must identify if there are any residuals of the gout impacting that joint, to include any range of motion or ankylosis.  For each such joint, full range of motion testing must be performed where possible.  The affected joint should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

All findings should be reported in detail and all opinions must be accompanied by a clear rationale. 

3.  The AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice and obtaining a VA Form 21-8940, as appropriate.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of an increased evaluation for his gout and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




